92 F.3d 1192
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John R. GOMEZ, Plaintiff-Appellant,v.J. GOMEZ;  K.W. Prunty, Chief Deputy Warden, Defendants-Appellees.
No. 95-56409.
United States Court of Appeals, Ninth Circuit.
Submitted July 29, 1996.*Decided Aug. 5, 1996.

Before:  HUG, Chief Judge, SCHROEDER and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
John R. Gomez, a California state prisoner, appeals pro se the district court's dismissal of his action for failure to state a claim.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo a district court's Fed.R.Civ.P. 12(b)(6) dismissal for failure to state a claim,  see Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir.1990), and affirm.


3
Gomez's sole contention on appeal is that the district court erred because it did not instruct him to oppose defendants' motion to dismiss.  This contention lacks merit.  The district court has no obligation to instruct plaintiffs, even prisoners appearing pro se, to oppose motions to dismiss.   Cf. Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir.), cert. denied, 116 S.Ct. 119 (1995).  Accordingly, we affirm the district court's dismissal.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because of our disposition of this appeal, we do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L.No. 104-134, 110 Stat. 1321 (1996), to this appeal